DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 18-41 (renumbered as 1-24 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 18 and similarly in claims 25, 28, and 35:  

18. (Previously Presented) A processor comprising: 

fetch circuitry to fetch an instruction comprising an opcode and one or more fields to specify locations of an array of structures (AOS) source matrix and one or more structure of arrays (SOA) destination matrices, wherein: 

the opcode is to indicate an unpacking of elements of the AOS source matrix into the one or more SOA destination matrices, 

the AOS source matrix is to contain N structures each containing K consecutive elements of different types, and 

the one or more SOA destination matrices is to contain K segregated groups, each containing N same-typed elements; 

decode circuitry to decode the fetched instruction; and 

execution circuitry, responsive to the opcode of the decoded instruction, to unpack each element of the AOS source matrix into one of the K element types and write each unpacked element to its corresponding group of same-typed elements in the one or more SOA destination matrices.

Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (claims 18, 25, 28, and 35) is not obvious.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183